Robert A.Forrester Attorney at Law 1755 North Collins Blvd., Suite 360 Richardson, TX 75080 (972) 437-9898 Fax (972) 480-8406 raforrester@sbcglobal.net June 12, 2013 Michael McTiernan Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re: Medical Hospitality Group, Inc. File No. 333-174533 Form S-11 Dear Mr. McTiernan: On behalf of Medical Hospitality Group, Inc. (the “Company”), I am filing contemporaneously Amendment No. 12 to the Company’s Registration Statement on Form S-11 relating to the sale of certain securities of the Company. The amendment responds to the staff’s letter of June 10, 2013. Below are copies of the staff’s comments set forth in its letter with our response. Use of Proceeds, page 32 1. You disclose that offering and organization costs will be $7,040,000 in the first paragraph. This amount is inconsistent with the amount of $6,950,000 disclosed elsewhere in your filing. Please revise or advise. Complied with. Financial Statements Report of Independent Registered Public Accounting Firm, page F-2 2. Please have your auditors revise their opinion to include their signature. This comment also applies to their review report on page Q-2. Complied with. 3. Please have your auditors revise their opinion to replace the reference to the year ended December 31, 2011 with the period from January 18, 2011 (inception) through December 31, 2011. Complied with. Michael McTiernan United States Securities and Exchange Commission June 12, 2013 Page 2 Exhibit 23.3 4. Please have your auditors revise their consent to reference the period from January 18, 2011 (inception) through December 31, 2011. Complied with. Please do not hesitate to contact me if I can aid the staff’s review in any manner. Very truly yours, /s Robert A. Forrester Robert A. Forrester
